442 F.2d 1336
Jerry LOCKETT et al., Plaintiffs-Appellants,v.BOARD OF EDUCATION OF MUSCOGEE COUNTY et al., Defendants-Appellees.
No. 71-1084.
United States Court of Appeals, Fifth Circuit.
May 28, 1971.

Howard Moore, Jr., Peter E. Rindskopf, Atlanta, Ga., Jack Greenberg, New York City, C. B. King, Albany, Ga., Charles Stephen Ralston, New York City, for appellants.
J. Madden Hatcher, A. J. Land, Columbus, Ga., for appellees.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
The issue presented on this appeal having been mooted, the cause is remanded with direction that the district court require the school board forthwith to constitute and implement a student and faculty assignment plan that complies with the principles established in Swann v. Charlotte-Mecklenburg Board of Education, 1971, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554.  As to faculty assignment, see also Singleton v. Jackson Municipal School District, 5 Cir., 1970, 419 F.2d 1211; Carter v. West Feliciana Parish School Board, 5 Cir., 1970, 432 F.2d 875.


2
The district court shall require the school board to file semi-annual reports during the school year similar to those required in United States v. Hinds County School Board, 5 Cir., 1970, 433 F.2d 619.


3
The mandate shall issue forthwith.


4
Remanded with direction.